IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA
MICHAEL ST. ANGELO,
                                          NOT FINAL UNTIL TIME EXPIRES TO
      Petitioner,                         FILE MOTION FOR REHEARING AND
                                          DISPOSITION THEREOF IF FILED
v.
                                          CASE NO. 1D16-3218
STATE OF FLORIDA,

      Respondent.

_____________________________/

Opinion filed December 14, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Michael St. Angelo, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.